Citation Nr: 1603789	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1995 and from May 1999 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim on appeal. 

In May 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

The issue was previously remanded by the Board in July 2010, December 2013, and August 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has hypertension which started during her service in the National Guard.  The claim file contains an August 2006 letter from the Texas Air National Guard which states that the Veteran was being discharged from the Texas National Gard effective November 20, 2006.  The letter stated that the Veteran had been assigned to the 136 Maintenance Group (L81LFHTH).  Also of record are treatment records of November 2005 which show the Veteran underwent a 5 day blood pressure monitoring test.  The records show the findings and exams were signed by a Texas Air National Guard physician.  Furthermore, a December 2005 service treatment record signed by a physician from the Texas Air National Guard notes that the Veteran's diastolic pressure had been consistently found to be above 90 and therefore, the Veteran was undeployable.  These records appear to show that the Veteran was serving with the Texas Air National Guard at the time that the elevated blood pressure readings were noted.  However, there are no personnel records from her service with the Texas Air National Guard associated with the claims file that show when the Veteran was on Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA), and, more significantly, as it pertains to the time period from November 2005 to December 2005.

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2014); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2014).  Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203 (2014), limiting the type of evidence accepted to verify service dates.

Here, it does not appear that the AOJ has verified the Veteran's service in the Texas Air National Guard.  While the record contains what appears to be Air National Guard service treatment records, personnel records from the Air National Guard or verification of service is not of record, except for the discharge letter.  As such, the AOJ must follow all appropriate procedures to determine the availability of the Veteran's personnel records, to include determinations of ACDUTRA and INACDUTRA service, and obtain such records and associate them with the claims file accordingly.

If and only if such records are available and confirm that the Veteran had high blood pressure readings or a diagnosis of hypertension during a period of ACDUTRA only, as hypertension is a disease and not an injury, then the AOJ should obtain a new medical opinion regarding whether the currently diagnosed hypertension is related to the high blood pressure readings during a period of ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make attempts to obtain all available service personnel records associated with the Veteran's National Guard service, to include determinations of the Veteran's periods of ACDUTRA and INACDUTRA specific to the time frame from November 2005 to December 2005.  All efforts to obtain VA and non-VA records should be fully documented, and the identified custodian of the records must provide a negative response if the records are not available or do not exist.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  If such records are not available or do not exist, the AOJ should provide a memorandum documenting the steps taken in such attempt.

2. If and only if it is determined that the Veteran was in ACDUTRA status during the November 2005 to December 2005 timeframe, the AOJ should obtain a new VA medical opinion addressing the nature and etiology of the currently diagnosed hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension had its onset during a confirmed period of ACDUTRA service, or is otherwise the result of a disease or injury during ACDUTRA service.  The examiner should provide a rationale for all opinions rendered.

3. Review the examination report to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




